Citation Nr: 0332017	
Decision Date: 11/18/03    Archive Date: 11/25/03

DOCKET NO.  02-16 584	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an effective date earlier than 
February 25, 1997, for a 30 percent evaluation for service-
connected anxiety.  


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel



INTRODUCTION

The veteran served on active duty from March 1987 to 
July 1988.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1998 decision of the St. 
Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO), that granted the veteran a 30 percent 
evaluation for his service-connected anxiety disorder, 
effective from February 25, 1997.

The Board notes that a rating decision of March 1998 granted 
service connection and assigned a 10 percent disability 
evaluation for anxiety disorder, effective January 28, 1993.  
The veteran filed a notice of disagreement (NOD) with the 
10 percent evaluation for anxiety disorder in May 1998, and 
the RO issued a statement of the case concerning the 
evaluation of the disability in October 1998.  In October 
1998, the veteran indicated that he was satisfied with the 30 
percent rating, but wanted an earlier effective date for the 
30 percent rating.  In addition, in two VA Form 9s, filed in 
October 1998 and October 2002, he clearly indicated that he 
was only appealing the effective date of the 30 percent 
rating.  

The veteran is unrepresented in this claim.  


REMAND

The veteran maintains, in essence, that an effective date 
earlier than February 25, 1997, is warranted for the 
30 percent evaluation for his service-connected anxiety 
disorder.  He asserts that his anxiety disorder is at the 
same level now as it was when his initial claim was 
established on January 28, 1993.  

Between the period of time that the veteran claims that his 
30 percent should be awarded in 1993, and the effective date 
of February 25, 1997, there has been a change in the 
psychiatric disorder regulations.  

The regulations pertaining to the rating of mental disorders 
were revised, effective November 7, 1996. As there has been a 
change in an applicable statute or regulation after the claim 
was filed but before a final decision has been rendered, VA 
must apply the version of the statute or regulation which is 
most favorable to the claimant.  The General Counsel of VA, 
in a precedent opinion, has held that the determination of 
whether an amended regulation is more beneficial to a 
claimant than the prior provisions must be made on a case-by-
case basis.  VAOPGCPREC 11-97 (O.G.C. Prec 11-97).  According 
to the cited opinion, when there is a pertinent change in a 
regulation while a claim is on appeal to the Board, the Board 
must take two sequential steps.  First, the Board must 
determine whether the amended regulation is more favorable to 
the claimant than the prior regulation.  Second, the Board 
must apply the more favorable provision to the facts of the 
case.  As the veteran's claim for an earlier effective date 
for a 30 percent rating is reflective in both regulation 
periods, his disability should be evaluated with 
consideration of both the former and the revised regulations 
for rating such disorders.  

Finally, in a decision promulgated on September 22, 2003, 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, No. 02-7007, -7008, -7009, -7010 (Fed. Cir. Sept. 
22, 2003), the United States Court of Appeals for the Federal 
Circuit invalidated the 30-day response period contained in 
38 C.F.R. § 3.159(b)(1) as inconsistent with 38 U.S.C.§ 
5103(b)(1).  The Court made a conclusion similar to the one 
reached in Disabled Am. Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a 
related Board regulation, 38 C.F.R. § 19.9).  The court found 
that the 60-day period provided in § 3.159(b)(1) to respond 
to a VCCA duty to notify is misleading and detrimental to 
claimants whose claims are prematurely denied short of the 
statutory one-year period provided for response.  Therefore, 
since this case is being remanded for additional development 
or to cure a procedural defect, the RO must take this 
opportunity to inform the appellant that notwithstanding the 
information previously provided, a full year is allowed to 
respond to a VCAA notice.  

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A, 
(West 2002), and any other applicable 
legal precedent. 

2.  Readjudicate the veteran's claim for 
an earlier effective date for the 30 
percent rating for anxiety disorder, with 
consideration of both the old and new 
rating schedule criteria for anxiety 
disorder.  The RO should apply the 
version of the rating criteria that is 
more favorable, but the current version 
of the rating criteria may not be applied 
before the effective date of those 
criteria, i.e., November 7, 1996.  

3.  If any benefit sought on appeal, for 
which a notice of disagreement has been 
filed, remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case - which should include both the old 
and new rating criteria for applicable to 
anxiety disorders -- and given the 
opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




